By the Court.
— Whether it is necessary, or not, in this action, to prove *109the existence of a lease from Pemberton, there is no ground for a nonsuit. The plaintiffs have offered some evidence to show that Nancarrow possessed a term in the house ; and of the operation and effect of that evidence, however it applies to the issue, the jury must judge and decide.
II. In the charge to the jury, it was stated by The Court, that the cause depends upon a single fact, whether Nancarrow had a right of passage through the front, into the back cellar ? The affirmative, it was incumbent on the plaintiffs to prove ; but they had not proved it, either by written or parol evidence. Then, the law declares, that such an interruption in the enjoyment of the premises demised, will suspend the rent.
Verdict for the defendants.